Citation Nr: 0831876	
Decision Date: 09/17/08    Archive Date: 09/30/08

DOCKET NO.  03-33 190	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California



THE ISSUE

Entitlement to service connection for a right leg/knee 
disability, including as secondary to a service-connected 
right ankle/foot disability.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

M. Sorisio, Associate Counsel


INTRODUCTION

The appellant is a veteran who had active service from April 
1974 to June 1976 and had subsequent reserve service, 
including a period of active duty for training (ACDUTRA) from 
March 31, 1990 to April 14, 1990.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from a May 2002 
rating decision of the Oakland, California Department of 
Veterans Affairs (VA) Regional Office (RO).  In VA Form 9 
(substantive appeal) received by the RO in November 2003, the 
veteran requested a hearing before a Veterans Law Judge.  
Later in November 2003, he withdrew the hearing request.  The 
case was previously before the Board in April 2005, July 
2006, and January 2008 when it was remanded for further 
development of the evidence.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action on his part is required.


REMAND

A February 1992 letter from the Department of the Army notes 
the veteran's reserve service records were lost because of an 
administrative error.  VA has a heightened duty to assist the 
veteran in developing his claim since these records have been 
lost.  See O'Hare v. Derwinski, 1 Vet. App. 365 (1991).

In January 2008, the Board remanded this case to obtain a VA 
examination to determine the nature of the veteran's right 
leg/knee disability, including whether it was incurred in or 
aggravated by service or was caused or aggravated by his 
service-connected right ankle disability.  While the March 
2008 VA examiner provided an opinion regarding whether the 
veteran's right knee disorder was caused or aggravated by his 
service-connected right ankle disability, he did not provide 
an opinion regarding whether it was incurred in service.  

As has been noted in prior remands, the record contains an 
April 1990 service treatment record (STR) that indicates that 
the veteran was seen for numbness in his right thigh during a 
period of ACDUTRA.  He had been experiencing numbness for one 
week and reported he had bruised the area.  While the VA 
examiner has provided extensive discussion of the evidence in 
the claims file in September 2003, August 2006, and March 
2008 examination reports, none of these reports have 
mentioned the April 1990 STR and it is unclear whether he has 
ever considered it.  

Hence, these examination reports do not provide the Board 
with sufficient detail regarding the medical issues 
surrounding the veteran's direct service connection claim.  
See Stefl v. Nicholson, 21 Vet. App. 120 (2007) (noting that 
a medical opinion must describe the disability in sufficient 
detail so the Board can make a fully informed evaluation of 
the disability).  Also, a remand by the Board confers on the 
appellant, as a matter of law, the right to compliance with 
the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 
(1998).  While the Board regrets continued delay in this 
case, it has no recourse but to remand the case to the RO to 
obtain an adequate medical opinion that addresses direct 
service connection.  

Accordingly, the case is REMANDED for the following:

1.	The RO should forward the veteran's claims 
file to the March 2008 VA examiner (if 
available, to another orthopedic specialist, 
if not) for review and an updated medical 
opinion regarding the etiology of the 
veteran's right leg/knee disorder.  The 
examiner should opine: 1) whether it is at 
least as likely as not (a 50% or better 
probability) that the veteran's right 
knee/leg disability is related to an injury 
in service (including during ACDUTRA 
service) or otherwise related to service.  
The examiner should note all service 
(particularly the April 1990 STR showing 
treatment during ACDUTRA) and post-service 
records of treatment for the right knee/leg 
and must explain the rationale for all 
opinions given.
2.	The RO should then re-adjudicate the 
claim.  If it remains denied, the RO should 
issue an appropriate supplemental statement 
of the case and give the veteran and his 
representative the opportunity to respond.  
The case should then be returned to the 
Board, if in order, for further review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  



_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2007).

